DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered. 

3.	Claims 1, 3-4, 8-15, 17, 19-23, 25, 27-34 are pending. 


Response to Arguments and Amendments
4.	Applicant’s arguments, see page 1-2 on remarks, filed 07/15/2021, with respect to the rejection(s) of claim(s) 1, 3-4, 8-15, 17, 19-23, 25, 27-34 under 103 rejections have been fully considered.

Applicant argues:  “Murray does not suggest using the camera to capture a government issued photo identification to identify the age of the recipient and unlock one of the compartments if the identity and age of the first individual meets the threshold for the first item. […] Schar does not suggest capturing the government issued photo identification card using a camera on an autonomous vehicle”.  While 
First, there is no method claim in this application.  Thus, there is no recitation in the claims of the positive act of “using” anything or “capturing” anything.  Instead, there is structure defined by functional language.
Second, the claims never recite any “camera”.  The claims recite an “image capture device”.
Third, the claims never recite “[structure configured to] capture a government issued photo identification using any camera or image capture device.”  The claims actually, recite in part (claim 1, representative) “a memory storing instructions which, when executed […], cause the autonomous robot vehicle to, autonomously: capture, by the personal identification reader at a destination location of the first individual, a personal identification object of the first individual” .  Note the recitation of “the personal identification reader” and not its subcomponent “an image capture device” to presumably be the structure for achieving the capturing.
Furthermore, to exacerbate the breadth surrounding this claim limitation, applicant’s original claims and specification were drafted to use the term “capture” in a very general sense, and included the option for the “reader” to be a magnetic strip reader or bar code reader or fingerprint reader that “captured” the “identification object”.  See applicant’s specification, par [0133].  Note the lack of use of the phrase “capture an image of [the object]” in both the specification and claims.  However, applicant’s use of the term “capture” in the specification is inconsistent with the plain ordinary meaning of “to take possession of” and instead more in line with the definition to create a digital representation of”.  See for example, applicant’s specification par [0140] states “For example, the captured personal identification object can be communicated to a remote human operator at an off-site location.”  Clearly the applicant is not physically taking possession of the ID card or finger or face and physically sending the card or finger or face to a remote operator.  Instead, they are creating a digital representation of the actual card or finger or face, and transmitting the digital representation to the remote operator.

Applicant is encouraged to reference their actual claim language in all future arguments instead of paraphrasing the claim language in their own words.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8-15, 17, 19-23, 25 and 27-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described 
	Regarding claim 1, this claim recites:
		“[instructions, which when executed, cause the robot to:] determine, […], that an age of the first individual meets a predetermined threshold age for the first item only if the at least one image of the live face matches a face pictured on the government-issued photo identification card”. 
The above recited subject matter is new matter and fails the written description requirement.  The original disclosure does not recite determining an age meets a threshold.  The relevant portions of applicant’s specification are [0131]-[0139].  However, at most these state and support the concept of “verify an age” and that the item may be an item that requires “age verification”, such as liquor or a prescription drug.  There is no “threshold”.  There is no mention of a “minimum age”.  Thus, similar to the exact process of “verifying an identity” also contained within par [0131]-[0139], under broadest reasonable interpretation, “verifying an age” could consist of merely ensuring the age from a digital representation of the identification card equals or matches the age stored in a profile or confirming the validity of the age with a government authority, given applicant’s explanation for “verifying an identity”:  “In various embodiments, if the personal identification object is a government-issued photo ID card, the identity of the individual can be verified by confirming the validity of the ID card with a government authority, and comparing the information in the ID card with previously stored information”.   “In various embodiments, other information in the ID card can be compared to previously stored information, such as a birthday […] .  […] The birthday information in the ID card can be used to verify an age of the recipient.”  Applicant’s arguments reference paragraphs [0132]-[0141] and [0148] as supporting the amendments as filed.  None of these other paragraphs mentioned discuss anything regarding the age of the individual, and are instead directed to other language of the claims, as amended, such as ensuring the captured image of the live face matches the digital representation of the government-issued ID card’s face.
Nor does the disclosure as filed recite “determining [anything with respect to age] only if [any conditional, including when a live face matches a face pictured in [an identification card]]”.  In particular, the term “only” is extremely narrow within patent claims because it connotes never [whatever] under any other condition.  In this case, the term “only” connotes that the robot would never determine an age [requirement] is met if the live face does not match the face pictured in the [identification card].  This appears unsupported by applicant’s disclosure as filed. Paragraph [0139] recites comparing a live face to a face in an ID card to determine a match, however, there is no recitation of any subsequent step after the comparison that involves verifying if the age meets a threshold.  Nor is there any disclosure of the “verifying an age” being predicated upon the live face matching the card’s face.

Regarding claim 15, this independent claim contains limitations the same as above with respect to claim 1, and are rejected for the same rationale.

[…] cause the autonomous robot vehicle to: 
	verify that a birthdate on the government-issued photo identification card meets the predetermined threshold age for the first item.”  See comments regarding claim 1.  This limitation is not supported by the applicant’s original disclosure and deemed new matter.  At most applicant’s specification states “verify an age”.  
Regarding claim 27, this claim is rejected for reasons set forth for claim 25.	
Regarding claim 28, this claim is rejected for the reasons set forth for claims 1 and 25.
Regarding claim 33, this claim recites 
“wherein the instructions cause the autonomous robot vehicle to determine that the age of the first individual meets the predetermined threshold age for the first item by:  
extracting a birthday of the first individual from the government-issued photo identification card; and
	determining whether the birthday meets the predetermined threshold age.”
See comments regarding claim 1.  This limitation is not supported by the applicant’s original disclosure and deemed new matter.  At most applicant’s specification states “verify an age”.  
Regarding claim 34, this claim recites “wherein the instructions cause the autonomous robot vehicle to: confirm validity of the government-issued photo identification card by communicating with a government authority or a remote entity”.  There does not appear to be any support in applicant’s original disclosure as filed to support confirming validity by communication with a “remote entity” other than the government authority.

Dependent claims inherit the rejection.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, this claim recites “wherein […] the personal identification object further includes a fingerprint”.  This would imply the object of claim 1, which is defined in claim 1 as being a government issued identification card, also includes a fingerprint.  However, in applicant’s specification, the fingerprint reader reads the human’s fingerprint from their finger.  There is never an ID comprising a fingerprint.  Clearly applicant’s intent is to introduce multiple different objects with claim 4 and not refer back to the same singular ‘object’.  Thus, there is conflict antecedent basis for claim 4 versus the applicant’s specification, and one of ordinary skill in the art such as a potential infringer would find the scope of claim 4 unclear as to require a singular object as by the literal words in the claim, or whether to require plural objects as interpreted and described in light of applicant’s specification.  Correction is required.  For purposes of further examination the examiner will interpret claim 4 to state “wherein there exists a second personal identification object further including a fingerprint”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1, 3-4, 8, 12, 14-15, 17, 19, 22,  25, and 27-29 , 33-34  are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Jussi Myllymaki (US 9256852), and further in view of Brian A. Schar (US 20060138223), hereinafter Schar. 

	Regarding claim 1:
	
Murray discloses an autonomous robot vehicle comprising an autonomous vehicle (Murray, paragraph 5):
a conveyance system a control module 306, the control module configures the one or more processors of the drone to send control signals to one or more actuators, motors (107), sensors, and/or control surfaces to navigate the drone to the first destination (such as destination 106A of FIG. 1). For example, the control module 306 configures the processor to exchange control data to one or more electric motors (107), driving wheels, propellers, turbines or impellers that cause the drone to traverse a given area using navigational way points (Murray, paragraph 32). Examiner interpret control module 306 is conveyance system. 
a securable compartment that is configured to autonomously lock and unlock the package receptacle device 110 secures one or more packages 104 (Murray, paragraph 23-0024); and  
A personal identification reader that includes an image capturing device the drone 102 may utilize the navigation data obtained from one or more sensors 108 located on the drone (e.g. camera 115 in FIG. 1B) (Murray, paragraph 17, [0044])
At least one processor; and a memory storing instructions which, when executed by the at least one processor, cause the autonomous robot vehicle to, autonomously: 
travel to a destination location of the first individual navigating the autonomous package delivery device using the shipper location data to the shipping location is provided (Murray, paragraph 6); 
capture, by the personal identification reader at the destination location, a personal identification object of the first individual that includes at least one image of a live face of the first individual  the mobile vehicle is configured by code to navigate, using the location data, to the recipient location and authenticate the recipient by comparing the recipient authentication data with the recipient identification data,  an authorized recipient profile is obtained, wherein the authorized recipient profile includes at least a recipient photo of a recipient, a recipient location and personal identification data associated therewith (Murray, paragraph 4 and 6), and the drone is configured to obtain an image of the individuals in front of the drone and compare, using facial recognition submodules of the authentication module 310, the image of the intended recipient from the intended recipient profile (Murray, paragraph 44). 
determine that the personal identification object matches an identity of the first individual (Murray: 0044-0046 provides for identifying live facial image matches stored profile image); 
determine, using the personal identification object, the first individual meets another authentication criteria for the first item only if the at least one image of the live face matches a face stored in a known profile (Murray: [0045] provides for requesting and verifying PINs match after face image matches profile’s face image in [0044]), 
Where a match is identified between the data provided by the recipient and the stored profile of the recipient (Murray, paragraph 46), and using the authorization value, access is granted to the package receptacle 110 as in step 220 (Murray, paragraph 47); and 
unlock the first of the securable compartments, but not the second of the securable compartments, in response to determining that the personal identification object matches the identity of the first individual and the individual meets all other authentication criteria for the first item one or more processors of the drone 102 are configured by the access module 312 to unlock the shipping receptacle such as subsequent to landing the hovering drone (Murray, paragraph 47).
However, Murray fails to teach a plurality of securable compartments including a first of the securable compartments configured to contain a first item for delivery to a 
wherein the personal identification object comprises a government-issued photo identification card and the known profile data includes data corresponding to data of an identification card; 
wherein other authentication criteria comprises that the age of the first individual meets the predetermined threshold age; and performing authentication of recipient comprises determining first individual meets a predetermined threshold age for the first item.
Myllymaki teaches a plurality of securable compartments including a first of the securable compartments configured to contain a first item for delivery to a first individual, and a second of the securable compartments configured to contain a second item for delivery to a second individual a first package corresponding to a first exchange destination can be secured in a first securable compartment of the autonomous box truck, and a plurality of packages corresponding to a second exchange destination can be secured in a second securable compartment of the autonomous box truck. A third securable compartment of the autonomous box truck remains empty in anticipation of receiving a package at the third destination (Myllymaki, column 4, [lines 20-28]), and further teaches a single access subsystem can be is shared by a plurality of compartments. When the recipient enters a PIN code or swipes a credit card, one or more compartments associated with the access subsystem unlock and the display window in the access subsystem shows the compartment number(s) so the recipient knows which compartment(s) to access (Myllymaki, column 4, [lines 5-59]; See also Figure 5). The recipient only can use his/her pin to access to his/her compartments and no other recipients’ compartments. Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Myllymaki with that of Murray in order to secure access to packages between different recipients and preventing recipients from gaining access to packages which are not theirs.
Murray as modified by Myllymaki fails to teach:
wherein the personal identification object comprises a government-issued photo identification card and the known profile data includes data corresponding to data of an identification card; 
wherein other authentication criteria comprises that the age of the first individual meets the predetermined threshold age; and performing authentication of recipient comprises determining first individual meets a predetermined threshold age for the first item.
Schar teaches wherein the personal identification object comprises a government-issued photo identification card the identity verification system 8 may include a card reader or other magnetic stripe reader configured to read the magnetic stripe on a drivers' license, national identity card, next-generation Social Security Card, internal passport, credit card, or other card or form of privately-issued or government-issued identification. Any of such items may be referred to as "identification documents" in this document (Schar, paragraph 12), 
wherein other authentication criteria comprises that the age of the first individual meets the predetermined threshold age; and performing authentication of recipient comprises determining first individual meets a predetermined threshold age for the first item (determines whether verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs, determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46-0048). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Schar with that of Murray to modify the robot of Murray to autonomously verify other authentication requirements such as capturing identification cards issued by the government and the recipients age meets a minimum age threshold.  One of ordinary skill in the art would be motivated to verify and capture other authentication requirements in order to comply with laws and enable a robot delivery system to mimic the procedures and processes of a human courier.

Regarding claim 3:
Murray, Myllymaki and Schar disclose wherein in the determining, the instructions,-39-Attorney Docket No.: 2641-17 when executed by the at least one processor, further cause the autonomous robot vehicle to determine that information in the government-issued photo identification card matches previously stored data of the first individual the process 60 then moves to block 70, where the delivery person determines whether the identity and/or age of the recipient as determined by the identity verification system 8 in block 70 matches the required identity and/or minimum age for delivery of the package 9 (Schar, paragraph 48). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.


	Regarding claim 4:
	Murray, Myllymaki and Schar disclose wherein the personal identification reader further  includes a fingerprint scanner and the personal identification object further  includes a fingerprint the identity verification system 8 may include at least one biometric scanner configured to gather biometric information about a person associated with a package, such as a fingerprint scanner, retinal scanner, gene chip, DNA analyzer, and/or any other mechanism, device or system that is capable of acquiring biometric data (Schar, pargraph 12). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.


Murray, Myllymaki and Schar disclose when executed by the at least one processor, further cause the autonomous robot vehicle to: transmit the face captured by the image capturing device to a remote human operator; and receive an indication, from the remote human operator, that the face captured by the image capturing device matches the identity of the first individual authenticating the receiver by comparing, using one or more facial recognition modules configured as code executing in the processor, the receiver photo and the image of the one or more identified individuals to determine an identity match (Murray, paragraph 6), and the drone 102 may be controlled, in part, by a remote human operator(s) while other functions are carried out autonomously (Murray, paragraph 15).


Regarding claim 12:
Murray, Myllymaki and Schar disclose wherein the first item for delivery to the first individual is a prescription drug for an individual named in a prescription, wherein in the determining, the instructions, when executed by the at least one processor, cause the autonomous robot vehicle to determine that the personal identification object matches an identity of the individual named in the prescription verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs. The delivery person may determine whether such age and/or identity verification is required in any suitable manner (Schar, 

Regarding claim 14:
Murray, Myllymaki and Schar disclose wherein in the determining, the instructions, when executed by the at least one processor, further cause the autonomous robot vehicle to: transmit the personal identification object to a remote system for identity verification;-42-Attorney Docket No.: 2641-17 receive an indication from the remote system that the identity verification was verified; and determine that the personal identity object matches the identity of the first individual based on the indication received from the remote system authentication module 310 to compare a stored image of the one or more authorized shippers with facial recognition data of a shipper present at the first destination (Schar, paragraph 12), and further the SIAD 2 may communicate with at least one remote site 26 via the communication interface 18 and/or any other suitable structure, mechanism, device or method. The remote site 26 may include a remote site communication interface 30, similar to the communication interface 18, connected to an antenna 28 (Schar, paragraph 29). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.

Regarding claim 15:
Murray, Myllymaki and Schar disclose a system for personal verification for autonomous robot vehicles having securable compartments configured to autonomously lock and unlock, the system comprising: at least one processor; and a memory storing instructions which, when executed by the at least one processor, cause the system to: the drone 102 includes one or more processors or computers 105 used to manipulate drives, controls, sensors, flight surfaces, engines, motors (107), or other devices in direct or remote communication with the processors. For example, the processor or computer 105 refers to any and all electronic devices executing a commercially available or custom operating system (Murray, para 17)
communicate instructions to the autonomous robot vehicle to travel to a destination location of a first individual, a first of the securable compartments of the autonomous robot vehicle configured to contain an item for delivery to the first individual a package receptacle device 110 is equipped with a door or hatch that permits access to the storage enclosure or receptacle. The door or hatch is equipped with a locking device activated or deactivated in response to a signal from one or more of the processors 105 (Murray, para 24), and navigating the autonomous package delivery device using the shipper location data to the shipping location is provided (Murray, paragraph 6); 
while a second of the securable compartments configured to contain an item for delivery to a second individual a first package corresponding to a first exchange destination can be secured in a first securable compartment of the autonomous box truck, and a plurality of packages corresponding to a second exchange destination can be secured in a second securable compartment of the autonomous box truck. A third securable compartment of the autonomous box truck remains empty in anticipation of receiving a package at the third destination (Myllymaki, column 4, [lines 20-28]),
receive an indication, from the autonomous robot vehicle, of a location of the autonomous robot vehicle; receive, from a device of the first individual, a location of the device, a personal identification object, captured by the device the mobile vehicle is configured by code to navigate, using the location data, to the recipient location and authenticate the recipient by comparing the recipient authentication data with the recipient identification data,  an authorized recipient profile is obtained, wherein the authorized recipient profile includes at least a recipient photo of a recipient, a recipient location and personal identification data associated therewith (Murray, paragraph 4 and 6), and the drone is configured to obtain an image of the individuals in front of the drone and compare, using facial recognition submodules of the authentication module 310, the image of the intended recipient from the intended recipient profile (Murray, paragraph 44). 
the personal identification object including a government-issued photo identification card, and at least one image of a live face of the first individual the identity verification system 8 may include a card reader or other magnetic stripe reader configured to read the magnetic stripe on a drivers' license, national identity card, next-generation Social Security Card, internal passport, credit card, or other card or form of privately-issued or government-issued identification. Any of such items may be referred to as "identification documents" in this document (Schar, paragraph 12),
 determine that (a) the location of the device is within a predetermined distance from the location of the autonomous robot vehicle using the navigational data corresponding to the recipient location, the drone navigates with the package, to the recipient as in step 214. For instance, the one or more processors of the drone 102 are configured by the control module 306 to direct the drone to autonomously travel from the first to the second destination (Murray, para 40)
(b) the personal identification object captured by the device matches an identity of the first individual, and (Murray: [0045] provides for requesting and verifying PINs match after face image matches profile’s face image in [0044]), 
(c), using the personal identification object, that an age of the first individual meets a predetermined threshold age for the item only if the at least one image of the live face matches a face pictured on the government-issued photo identification card; the drone is configured to obtain an image of the individuals in front of the drone and compare, using facial recognition submodules of the authentication module 310, the image of the intended recipient from the intended recipient profile (Murray, paragraph 44); and (determines whether verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs, determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46-0048).
one or more processors of the drone 102 are configured by the access module 312 to unlock the shipping receptacle such as subsequent to landing the hovering drone (Murray, paragraph 47).
Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Myllymaki with that of Murray in order to secure access to packages between different recipients and preventing recipients from gaining access to packages which are not theirs.
And also It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Schar with that of Murray to modify the robot of Murray to autonomously verify other authentication requirements such as capturing identification cards issued by the government and the recipients age meets a minimum age threshold.  One of ordinary skill in the art would be motivated to verify and capture other authentication requirements in order to comply with laws and enable a robot delivery system to mimic the procedures and processes of a human courier.

Regarding claim 17:
             Claim 17 is rejected under the same reason set forth in rejection of claim 3.


Regarding claim 19:
             Claim 19 is rejected under the same reason set forth in rejection of claim 6.

Regarding claim 22:
             Claim 22 is rejected under the same reason set forth in rejection of claim 12.

Regarding claims 25 and 27:
Murray, Myllymaki and Schar disclose wherein the personal identification reader comprises an image capture device and the personal identification object comprises at least one image of a live face of the first individual at the destination location, and wherein, in the determining, the instructions, when executed by the at least one processor, cause the autonomous robot vehicle to: verify that a birthdate on a government-issued photo identification card meets the predetermined threshold age for the first item, and determine that the age of the first individual meets the predetermined threshold age for the first item only if the at least one image of the live face matches a face pictured on the government-issued photo identification card identity verification system 8 may include a card reader or other magnetic stripe reader configured to read the magnetic stripe on a driver’s license, national identity card, next-generation Social Security Card, internal passport (Schar, paragraph 12), verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs. The delivery person may determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.

Regarding claim 28:
             Claim 28 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 29:
Murray, Myllymaki and Schar disclose wherein the first item comprises liquor, wherein the personal identification reader further includes an identification card capturing device that is one of a camera, a magnetic strip reader, or a barcode scanner, the identification card capturing device is configured to capture the government-issued photo identification card verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs. The delivery person may determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted 

Regarding claim 30:
Murray, Myllymaki and Schar disclose wherein the instructions further cause the autonomous robot vehicle to confirm validity of the government-issued photo identification card with a government authority the identity verification system 8 may include a card reader or other magnetic stripe reader configured to read the magnetic stripe on a drivers' license, national identity card, next-generation Social Security Card, internal passport, credit card, or other card or form of privately-issued or government-issued identification. Any of such items may be referred to as "identification documents" in this document (Schar, paragraph 12), examiner interprets drivers’ license is a government issues photo identification card. It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.


Regarding claim 33:
Murray, Myllymaki and Schar disclose wherein the instructions cause the autonomous robot vehicle to determine that the age of the first individual meets the predetermined threshold age for the first item by: extracting a birthday of the first determines whether verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs, determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Schar because the potential that restricted goods will be wrongly delivered inhibits customers from shipping them, thereby reducing the potential revenue of the shipper.


Regarding claim 34:
Murray, Myllymaki and Schar disclose wherein the instructions cause the autonomous robot vehicle to confirm validity of the government-issued photo identification card by communicating with a government authority or a remote entity determines whether verification of the recipient’s identity and/or age is required for delivery. Such verification may be required where the package 9 includes restricted goods, such as alcoholic beverages or prescription drugs, determine whether such age and/or identity verification is required in any suitable manner (Schar, paragraph 46). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that .


6.	Claims 9-11, 20-21 are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Jussi Myllymaki (US 9256852), Brian A. Schar (US 20060138223), and further in view of Felix Chow (US 9619723), hereinafter Chow. 

	Regarding claim 9:
	Murray discloses autonomous robot vehicle the drone 102 (paragraph 15), but fails to disclose comprising a sensor system using at least one of LiDAR or RADAR, wherein the instructions, when executed by the at least one processor, further cause: capture the face, by the sensor system at the destination location, to provide sensor face data; and determine that the face is a three-dimensional face based on the sensor face data. Chow teaches the personal identification and authentication system comprises at least machine instructions for rendering and controlling a graphical user interface displayed on the electronic display screen, machine instructions for controlling the camera for capturing images and videos, and machine instructions for per forming the face recognition and facial expression analysis, movement tracking, and 3D perspective computational algorithms (Chow, column 4, [lines 52-69]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Chow in order to provide a method and a system of personal identification and authentication using facial expression that can prevent photo spoofing and facemask 

Regarding claim 10:
	Murray, Schar, Myllymaki and Chow disclose when executed by the at least one processor, further cause the autonomous robot vehicle to: capture, by the image capturing device  at the destination location, the face at a different angle; and determine that the face is a three-dimensional face based on parallax effects of the face, wherein the parallax effects are based on the face captured by the image capturing device and the face captured by the image capturing device  at the different angle two images of the Subject’s face are used to calculate the 3D points of facial landmarks (e.g. eyes 601, nose 602, and mouth corners 603) in order to determine whether the facial points lie on the same 3D spatial plane. The two images are selected such that they show the face being image-captured at slightly different view angles of the camera due to the movement of the subject’s face (or head) from one position to another while two images are being taken (Chow, column 6, [lines 45-54]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Chow in order to provide a method and a system of personal identification and authentication using facial expression that can prevent photo spoofing and facemask spoofing, and capable of effectively detecting whether the Subject is a living person (Chow, column 2, [lines 51-57]).

	Regarding claim 11:
	Murray and Chow disclose when executed by the at least one processor, further cause the autonomous robot vehicle to: request a facial movement; capture the facial movement; and determine that a face is a live face based on the captured facial movement detecting whether the Subject is a living person, including requiring the Subject to make multiple facial expressions and movements during an identification session and allowing the system to detect and capture the multiple frames of facial expressions and movements for matching (Chow, column 2, [lines 8-13]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Chow in order to provide a method and a system of personal identification and authentication using facial expression 

Regarding claim 20:
             Claim 20 is rejected under the same reason set forth in rejection of claim 10.

Regarding claim 21:
             Claim 21 is rejected under the same reason set forth in rejection of claim 11.

7.	Claims 13, 23, 31-32 are rejected under 35 U.S.C 103 as being unpatentable over are rejected under 35 U.S.C 103 as being unpatentable over Brian J. Murray (US 20180144302), in view of Jussi Myllymaki (US 9256852), Brian A. Schar (US 20060138223),  and further in view of Neil S. Davey (US 9043012), hereinafter Davey.

Regarding claim 13:
Murray, Myllymaki and Schar and Davey disclose wherein the instructions, when executed by the at least one processor, further cause the autonomous robot vehicle to obtain additional verification by requesting, at the destination location, responses to prompts for information regarding at least one of: a prescribing physician, a pharmacist, a medication, or a medical history the robot communicates autonomously with a physician (also referred herein as doctor) or an assistant directly or via an intermediary; the robot interacts with an inventory of goods and browses the inventory of goods to determine if a prescribed medication is available in the pharmacy; if the prescribed medication is available in the pharmacy, the robot interacts with a medication dispenser, using the internal mapping to fill a container with the prescribed medication (Davey, column 2, [lines 50-58]). Therefore, it would have been obvious to one ordinary skill in the 

Regarding claim 23:
             Claim 23 is rejected under the same reason set forth in rejection of claim 13.

Regarding claim 31:
             Claim 31 is rejected under the same reason set forth in rejection of claim 13.

	Regarding claim 32:
Murray, Myllymaki and Schar and Davey disclose wherein the instructions cause the autonomous robot vehicle to unlock the first of the securable compartments, but not the second of the securable compartments, based on determining that the responses match stored data about the prescription When the recipient enters a PIN code or swipes a credit card, one or more compartments associated with the access subsystem unlock and the display window in the access subsystem shows the compartment number(s) so the recipient knows which compartment(s) to access (Myllymaki, column 4, [lines 5-59]; See also Figure 5). The recipient only can use his/her pin to access to his/her compartments and no other recipients’ compartments. Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Murray with that of Myllymaki in order to secure package delivery services to and from residences and business across the country (Myllymaki, column 1, [lines 10-15]),
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson L Jeffrey can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.
/Jeffrey Nickerson/          Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                              
/THANH H LE/           Examiner, Art Unit 2432